TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-02-00772-CV



In re 24 Hour Fitness, Inc.







ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator 24 Hour Fitness, Inc. filed with this Court a petition for writ of mandamus
and a motion for temporary relief.  We overrule relator's motion and deny its petition.  See Tex. R.
App. P. 52.8(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   January 24, 2003